NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RAFAEL IGLESIAS CASTELLANOS,             )
a/k/a RAFAEL AN IGLESIAS                 )
CASTELLANOS,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2059
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Jason M. Wandner of Jason M. Wandner,
P.A., Miami, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.